In this case there are a number of assignments of error and many points raised in a voluminous transcript of nearly two hundred pages; but from the view we take of the case it will only be necessary to consider a few of them.
The suit was brought by M.V. Flippen on a policy of fire insurance for $2500. The plaintiff died pending the suit, and his widow and only heir, J.V. Flippen, became plaintiff. One of the defenses set up by the defendant *Page 578 
company was, that the assured, at the time the policy was issued, already held additional insurance beyond the amount permitted by the policy, without notice to or consent of the defendant.
The fourth assignment of error is as follows: "The court erred in refusing special charge number 1 asked by the defendant, to the effect, that the jury should find for the defendant, because a material condition of the policy had been violated, in that the uncontroverted evidence showed that the insured had valid and existing insurance on the property in a much larger amount than permitted by the terms of the policy here sued on, and reference is made to said special charge as a part of this assignment."
With this will also be considered the eighth assignment of error: "The verdict of the jury is contrary to the law and the evidence, in that the evidence shows that defendant company's policy provided that it should be void if there was more than $2500 additional insurance on said building, or more than $5000 total insurance; defendant company's policy being for $2500, and the evidence further showing that there was more than $2500 additional insurance, valid and existing and uncollected at the time of the fire, by reason of which this defendant is not liable."
The charge asked was as follows: "The evidence in this case shows, that by the terms of the policy sued on it was provided that the same should become void, unless consent in writing is endorsed by the company thereon, if the assured shall have or shall hereafter obtain any other policy or agreement for insurance, whether valid or not, on the property insured, or any part thereof. It further shows, that the policy sued on permitted additional insurance to the amount of $2500, or a total insurance of $5000; and the evidence further shows, that there was more than $2500 additional insurance, or more than $5000 total insurance; therefore a material condition of said policy has been violated, and you must find for the defendant."
Do the facts of this case show or tend to show that at the time the policy sued on in the case was issued the other policies had been cancelled? The evidence was as follows: The policy issued by defendant company was for $2500, and permitted an additional amount of $2500 of insurance to be effected on the property; and it contained a provision that the policy should become void, "if the assured have or shall hereafter obtain any other policy or agreement for insurance, whether valid or not, on the property * * * or any part thereof."
M.V. Flippen, in his proof of loss, which was introduced by plaintiff, stated under oath that he had $7500 other insurance in addition to the sum insured by this company. He attaches to his proof of loss a schedule showing a total insurance over and above the sum of this company's policy of $15,500, this amount being on a double store house, the south half of which was covered by the policy sued on herein; that three of the policies *Page 579 
were made payable to Lehman, Abram  Co., as their interest may appear, to secure a mortgage debt; and four of them payable to Meyer  Aronson, or order, as their interest may appear. It was shown that Parks et al., trustees of the Mechanics Bank of St. Louis, holding the policies by transfer from Meyer  Aronson, who held them through M.V. Flippen, the insured, had sued after the fire and recovered judgments on policies covering the same property, against the following companies and for the amounts named: Hartford Fire Insurance Company for $2522.40; Citizens Fire Insurance Company for $560.31; Hanover Fire Insurance Company for $1121.02; Connecticut Fire Insurance Company for $840.80; Home Fire Insurance Company for $1681.60; Phœnix Fire Insurance Company for $1680.53.
These same policies were sued on by Flippen in the District Court of Bowie County, Texas, after the fire, and the suits were compromised by a payment to him of 20 per cent of their face.
Other policies which were held by Lehman, Abram  Co. had been sued on by the latter, and a recovery defeated. C.E. Beard, a witness for plaintiff, testified, that he was an insurance agent in Texarkana, and represented all the companies holding policies on Flippen's property, except the East Texas Fire Insurance Company. That on the 19th of February, 1885, he, under instruction from his companies, went to Flippen to cancel the policies. That Flippen told him that the policies were held as shown in the proofs of loss, and declined to receive the unearned premiums, but directed him to send them to the parties holding the policies, who were entitled to them. That witness remitted by mail drafts to the parties mentioned for the policies held by each of them. That the draft sent to Lehman, Abram  Co. was received by them and paid. That that sent to Meyer  Aronson was received by them, but returned to witness uncollected and unpaid, with the information that under the circumstances, inasmuch asthe fire had occurred, they could not accept it. That defendant company's policy was issued on the day that Beard, as agent for the other insurance companies, had the above conversation with M.V. Flippen, and Hagey, the agent, was told that all other insurance had been cancelled.
The petition alleges, that the fire occurred on February 21, 1885. The policies on the property largely exceed the sum of additional insurance permitted by the policy sued on.
Whether the above charge, in the strong language in which it was presented, should have been given, it is not necessary now to determine; but it was certainly sufficient to call the attention of the court to the facts upon the points indicated, and we think the court should have presented to the jury a proper charge upon the question.
The facts before us, as shown by the evidence, do not indicate that the policies upon the property at the time the policy sued on was issued, aggregating *Page 580 
$15,500, had been cancelled. These policies had been made payable to Lehman, Abram  Co. and Meyer  Aronson, to secure debts of the assured, with full notice to the companies, who had no authority or power to cancel them without notice to the beneficiaries. These policies were not in evidence, and we can not tell whether there was or was not a clause providing for a cancellation at the option of the companies. Unless there was such a clause, they had no power to cancel by notice and tender of the unearned premiums. 1 May on Ins., sec. 67. If there was such a clause, they could not cancel without notice and tender of the unearned premiums to the legal owners and holders of the policies. 1 May on Ins., sec. 67c; Lattan v. Ins. Co., 45 N.J. 453. In no event could it be claimed, under the facts presented to us, that the policies had been cancelled at the time this policy was issued.
The uncontroverted evidence, and admissions of the assured in his proofs of loss, show that at the time this policy was issued there were other policies upon the property for largely more than was allowed in the appellant's policy, and its agent was told that they were cancelled. There was no waiver shown of the conditions upon which it was issued, and under the facts, as disclosed in the record, that policy never took effect. Ins. Co. v. Blum, 76 Tex. 653; 2 May on Ins., sec. 364.
This question was fully presented below on motion for new trial, which should have been granted.
For the errors above indicated, the judgment is reversed and the cause remanded.
Reversed and remanded.